NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN A. CHERRY,                              No. 16-35921

                Plaintiff-Appellant,            D.C. No. 3:10-cv-00271-EJL-REB

 v.
                                                MEMORANDUM*
DEWAYNE SHEDD; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Idaho state prisoner Stephen A. Cherry appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging an access-to-

courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Cherry’s

access-to-courts claim against defendant Higgins because Cherry failed to raise a

genuine dispute of material fact as to whether he suffered an actual injury as a

result of defendant Higgins’s misplacement of his legal materials. See Lewis v.

Casey, 518 U.S. 343, 348-53 (1996) (access-to-courts claim requires the plaintiff to

show that the defendants’ conduct caused actual injury to a non-frivolous legal

claim); see also Silva v. DiVittorio, 658 F.3d 1090, 1101-04 (9th Cir. 2011)

(discussing access-to-courts claims arising from “active interference”), overruled

on other grounds as stated by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir.

2015).

      AFFIRMED.




                                          2                                    16-35921